Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Lack of Unity
The Status of Claims 

Claims 1-27, 34-43 are pending. 


Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, Claim(s),1-27, 34-35, drawn to a compound, or a stereoisomer, tautomer, or pharmaceutically acceptable salt thereof, having a structure according to: 
    PNG
    media_image1.png
    170
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    762
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    367
    1096
    media_image3.png
    Greyscale

 
Group II, Claims 36-41 drawn to a method of treating a disease or condition in a subject, comprising: administering a therapeutically effective amount of the pharmaceutical composition of claim 34 to a subject having, or suspected of having, the disease or condition, Page 8 of 11 Application Number wherein the disease or condition is selected from one of: inflammation, chronic itch, chronic pain, an autoimmune disorder, atherosclerosis, a skin disorder, arthritis, a neurodegenerative disorder, or a psychiatric disorder.  

Group III, Claims 42-43 drawn to a method of diagnosing a disease or condition in a subject, comprising: obtaining a biological sample from the subject; measuring a level of any one of compounds 1-16 in the biological sample; diagnosing the subject as a subject with the disease or condition if an elevated level of any one of the Compounds is detected in the biological sample compared to a normal control; wherein the disease or condition is selected from one of: inflammation, chronic itch, chronic pain, an autoimmune disorder,                                 

	The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
In the instant case, the invention of Group I is directed to the In the instant case, the invention of Group I is directed to the compound, or a stereoisomer, tautomer, or pharmaceutically acceptable salt thereof, having a structure according to the formula (I): 
    PNG
    media_image1.png
    170
    485
    media_image1.png
    Greyscale


However, they are unrelated to each other since the invention of Group II can be practiced by using spiro-oxindole compounds for treating chronic pain  as shown in Chafeev et al (US 8,415,370B2), unlike using the invention of the Group I ; this is different from the invention of Group II. Thus, there is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  

In the instant case, the invention of Group I is directed to the compound, or a stereoisomer, tautomer, or pharmaceutically acceptable salt thereof, having a structure according to the formula (I): 
    PNG
    media_image1.png
    170
    485
    media_image1.png
    Greyscale

, whereas the invention III is related to the method of diagnosing a disease or condition in a subject, comprising: obtaining a biological sample from the subject; measuring a level of any one of compounds 1-16 in the biological sample; diagnosing the subject as a subject with the disease or condition if an elevated level of any one of the Compounds is detected in the biological sample compared to a normal control; wherein the disease or condition is selected from one of: inflammation, chronic itch, chronic pain, an 
However, they are unrelated to each other since the invention of Group III can be practiced by using the anti-14-3-3 eta antibody for the method of diagnosing arthritis as shown in Marotta (US 2016/0039918 A1), unlike using the invention of the Group I ; this is different from the invention of Group III. Thus, there is no single general inventive concept and no unity of invention for the method or the process as defined in 37 CFR 1.475.  
Furthermore, if the applicants have elected either Group I or Group II or Group III, this application contains the claims that directed to more than one species of the Group I or Group II. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The generic formulas and species are as follows: the compounds of formulas (I) and (CXI), and (CIII-CX) have generic subgroups (see pages 15-26) as well as their various compounds(see pages 27-54, .examples  1-39).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of claim(s), applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of allowed claim(s). 

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Many species belonged to  the Group II are not regarded as being of same or similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.
Many species belonged to  the Group III are not regarded as being of same or similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention  to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said product,   and a use of  the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/           Primary Examiner, Art Unit 1625                                                                                                                                                                                             	5/27/2021